Case: 20-40143      Document: 00515679307         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 18, 2020
                                  No. 20-40143                      Lyle W. Cayce
                               Conference Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David Cabrera-Lopez, also known as Reynaldo Gonzalez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:19-CR-1956-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David Cabrera-
   Lopez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Cabrera-Lopez has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40143    Document: 00515679307          Page: 2   Date Filed: 12/18/2020




                                  No. 20-40143


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Cabrera-Lopez’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2